Opinion filed April 26, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00281-CR
                                        __________

                      LARRIEL PETRICE McDONALD, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 368th District Court
                                 Williamson County, Texas
                            Trial Court Cause No. 09-1560-K368



                               MEMORANDUM              OPINION
       Larriel Petrice McDonald pleaded guilty in February 2010 to possession of a controlled
substance. The trial court deferred a finding of guilt and placed her on deferred adjudication
community supervision for a term of five years. In April 2011, the State filed a motion to
proceed with an adjudication of guilt, alleging multiple violations of the terms and conditions of
community supervision. The trial court heard the motion to proceed on September 7, 2011.
Appellant pleaded “true” to one of the alleged violations, and the State abandoned the remaining
alleged violations.    The trial court found the remaining allegation to be true, adjudicated
appellant guilty of the charged offense, and assessed her punishment at confinement in the State
Jail Division of the Texas Department of Criminal Justice for a term of nine months. We dismiss
the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of her right to review the
record and file a response to counsel’s brief. A response has not been filed.1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision and proceed with an
adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
       We note that counsel has the responsibility to advise appellant that she may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant on
appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that she may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                                           PER CURIAM
April 26, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.
       1
        By letter, this court granted appellant thirty days in which to exercise her right to file a response to counsel’s brief.

                                                                2